In an action to foreclose a mechanic’s lien, defendant appeals from a judgment of the Supreme Court, Westchester County, dated June 18, 1979, which, after a nonjury trial limited to the issue of the timeliness of the filing of the notice of lien, inter alia, found in favor of the plaintiff. Judgment affirmed, with costs. The testimony of plaintiff’s president, credited by Trial Term, sufficiently established that construction pursuant to contract continued through July 9, 1974. The notice of lien was filed on October 4, 1974. From this the court properly concluded that the notice of lien was filed within the statutory period set forth in section 10 of the Lien Law. Hopkins, J. P., Damiani, Titone and Martuscello, JJ., concur.